Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Melick on February 11, 2021.

The application has been amended as follows: 
IN THE CLAIMS:
Claim 6, last line, “the object” is deleted, and --an object-- is inserted in its place.


This amendment provides proper antecedent basis for “object” in claim 6, last line.

Allowable Subject Matter
Claims 1 and 6-11 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1 and 6-11 are now directed to processes that include providing an acidic etching bath containing manganese and acid (comprising sulfuric, nitric hydrochloric  and/or organic sulfonic acid) and there is a further maintaining palladium step that maintains a concentration of palladium of up to 100 mg/L in the etching bath where the maintaining palladium concentration is performed by one or more of the specific cathodic electrolysis step claimed or the iodide addition treatment step claimed (noting independent claims 1 and 6).  The Office Action of November 13, 2020 cited WO 82/04072 in view of Nagao (US 2010/0155255) as discussed at paragraph 8 of that Office Action, but that combination is directed to providing a palladium removal treatment to a jig (which treatment option has now been removed from the claims).  These references would not suggest the cathodic electrolysis step or the iodide addition treatment step claimed, as the references would not be concerned with specifically removing palladium from the etching bath or teach or suggest the specific cathodic electrolysis step or iodide addition treatment step claimed.  Previous rejections were provided using Pereira et al (US 2012/0305406) as to the suggestion to maintain palladium content in the etching bath in the claimed range and use cathodic electrolysis or iodide addition treatment as claimed (from the suggestion of further cited references) (noting paragraph 11 of the Office Action of December 10, 2019), however due to the declaration and arguments provided by applicant on March 27, 2020, the use of Pereira was withdrawn, and thus there was not a suggestion to maintain palladium in the etching bath in the claimed range, noting the declaration of March 27, 2020 where S. Nagamine indicates that in Pereira there would not be an indication to monitor, control and maintain the palladium concentration of Pereira, noting the short reaction time.  .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413.  The examiner can normally be reached on M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718